Title: From George Washington to David Ross, 6 September 1757
From: Washington, George
To: Ross, David

 

[Fort Loudoun, 6 September 1757]
Copy of a letter to Doctr Ross.Sir

Governor Dinwiddie directed me to get the affair relative to the provisions left by our corps at Fort Cumberland, adjusted; in consequence of those instructions, I sent two officers to reinspect the Beef; and ordered a commissary to give his attendance and assistance. By the enclose copy of the officers report, and commissarys return, you will observe, a quantity of it was used by your troops; and the most considerable part of what remains, sound, and fit for use. I am not in any degree surprized, that the Garrisons prefer fresh to salt meat; yet I flatter myself, your colony will not hestitate at receiving that part of the Beef which is deemed fit for use; which is consonant to agreement (not to mention the easy terms on which they get the flour &c.).
To settle this matter to the reciprocal satisfaction of both Colonies, in an amicable way, wou’d be quite agreeable to me—Your answer as soon as possible, will oblige, Sir, Your very Hble St

G:W.
September 6th 1757.   

